Exhibit 10.1
SUBSCRIPTION AGREEMENT
Columbia Laboratories, Inc.
354 Eisenhower Parkway
Livingston, New Jersey 07039
Gentlemen:
The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:
     1. This Subscription Agreement, including the Terms and Conditions For
Purchase of Units attached hereto as Annex I (this “Agreement”), is made as of
the date set forth below between Columbia Laboratories, Inc., a Delaware
corporation (the “Company”), and the Investor.
     2. The Company has authorized the sale and issuance to certain investors of
up to an aggregate of 10,900,000 units (the “Units”), each consisting of (i) one
share (the “Share,” and collectively, the “Shares”) of its common stock, par
value $0.01 per share (the “Common Stock”), and (ii) one warrant (the “Warrant,”
and collectively, the “Warrants”) to purchase 0.5 shares of Common Stock (and
the fractional amount being the “Warrant Ratio”), in substantially the form
attached hereto as Exhibit B, subject to adjustment by the Company’s Board of
Directors, or a committee thereof, for a purchase price of $1.08 per Unit (the
“Purchase Price”). The Shares issuable upon exercise of the Warrants are
referred to herein as the “Warrant Shares” and, together with the Units, the
Shares and the Warrants, are referred to herein as the “Securities.”
     3. The offering and sale of the Units (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3 (including the
prospectus contained therein (the “Base Prospectus”), the “Registration
Statement”) filed by the Company with the Securities and Exchange Commission
(the “Commission”), (2) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended
(the “Act”)), that have been or will be filed with the Commission and delivered
to the Investor on or prior to the date hereof and (3) a Prospectus Supplement
(the “Prospectus Supplement” and together with the Base Prospectus, the
“Prospectus”) containing certain supplemental information regarding the
Securities and terms of the Offering that will be filed with the Commission and
delivered to the Investor (or made available to the Investor by the filing by
the Company of an electronic version thereof with the Commission).
     4. The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the Units set
forth below for the aggregate purchase price set forth below. The Units shall be
purchased pursuant to the Terms and Conditions for Purchase of Units attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten by the placement agents (the “Placement Agents”) named in the
Prospectus Supplement and that there is no minimum offering amount.
     5. The manner of settlement of the Shares included in the Units purchased
by the Investor shall be determined by such Investor by delivery versus payment
(“DVP”) through The Depository Trust Company (“DTC”) (i.e., the Company shall
issue Shares registered in the Investor’s name and address as set forth below
and released by American Stock Transfer and Trust Company, LLC, the Company’s
transfer agent (the “Transfer Agent”) to the Investor through DTC at the Closing
directly to the account(s) at Oppenheimer & Co. Inc. (“Oppenheimer”) identified
by the Investor and simultaneously therewith payment shall be made by
Oppenheimer by wire transfer to the Company). NO LATER THAN ONE (1) BUSINESS DAY
AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL:

 



--------------------------------------------------------------------------------



 



  (I)   NOTIFY OPPENHEIMER OF THE ACCOUNT OR ACCOUNTS AT OPPENHEIMER TO BE
CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND     (II)  
CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT OPPENHEIMER TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE
AGGREGATE PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF THE DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”) SYSTEM OR DVP
IN A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE
PRICE FOR THE UNITS OR DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A
TIMELY MANNER, THE SHARES AND WARRANTS MAY NOT BE DELIVERED AT CLOSING TO THE
INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE OFFERING ALTOGETHER.
     6. The executed Warrant shall be delivered in accordance with the terms
thereof.
     7. The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not a FINRA member or an Associated Person (as such term is defined under the
FINRA Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering, acquired, or obtained the right to acquire, 20% or more of
the Common Stock (or securities convertible into or exercisable for Common
Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:
 
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
     8. The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, dated December 5, 2008, which is a
part of the Company’s Registration Statement, the documents incorporated by
reference therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”). Such
information may be provided to the Investor by any means permitted under the
Act, including the Prospectus Supplement, a free writing prospectus and oral
communications.
     9. No offer by the Investor to buy Units will be accepted and no part of
the Purchase Price will be delivered to the Company until the Investor has
received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or a Placement Agent on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer. An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.
Number of Units:                                         

-2-



--------------------------------------------------------------------------------



 



Purchase Price Per Unit: $1.08
Aggregate Purchase Price: $                                        
     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

         
 
  Dated as of: October ___, 2009

   
 
 
 
   
 
  INVESTOR      
 
  By:
 
   
 
  Print Name:
 
   
 
  Title:
 
   
 
  Address:
 
   
 
 
 
   

          Agreed and Accepted
this ___ day of October, 2009:

COLUMBIA LABORATORIES, INC.
    By:         Name:         Title:      

-3-



--------------------------------------------------------------------------------



 



         

ANNEX I
TERMS AND CONDITIONS FOR PURCHASE OF UNITS
     1. Authorization and Sale of the Units. Subject to the terms and conditions
of this Agreement, the Company has authorized the sale of the Units.
     2. Agreement to Sell and Purchase the Units; Placement Agents.
          2.1 At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Units set forth on the last page
of the Agreement to which these Terms and Conditions for Purchase of Units are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.
          2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them. The Investor and the Other Investors
are hereinafter sometimes collectively referred to as the “Investors,” and this
Agreement and the Subscription Agreements executed by the Other Investors are
hereinafter sometimes collectively referred to as the “Agreements.”
          2.3 Investor acknowledges that the Company has agreed to pay
Oppenheimer & Co. Inc. and The Benchmark Company, LLC (the “Placement Agents”) a
fee (the “Placement Fee”) in respect of the sale of Units to the Investor.
          2.4 The Company has entered into a Placement Agent Agreement, dated
October 22, 2009, (the “Placement Agreement”), with the Placement Agents that
contains certain representations, warranties, covenants and agreements of the
Company that may be relied upon by the Investor, which shall be a third party
beneficiary thereof. The Company represents and warrants that a true and correct
copy of the Placement Agreement is attached hereto as Exhibit C and the Company
confirms that all references in the Placement Agreement to “Purchasers” shall
include the Investor and Other Investors. The Company shall promptly notify the
Investor of any proposed amendment or modification to Section 3 (Representations
and Warranties of the Company), Section 5 (Further Agreements of the Company),
Section 7 (Conditions to the Obligations of the Placement Agent and the
Purchasers, and the Sale of the Shares), Section 9 (Termination), Section 12
(Successors; Persons Entitled to Benefit of Agreement) and Section 13 (Survival
of Indemnities, Representations, Warranties, etc.) of the Placement Agreement,
which shall require the prior written consent of the Investor.
          2.5 The Company acknowledges that the only material, non-public
information relating to the Company or its subsidiaries that the Company, its
employees or agents has provided to the Investor in connection with the Offering
prior to the date hereof is the existence of the Offering. The Company confirms
that neither it nor any other Person acting on its behalf has provided the
Investor or their agents or counsel with any information, other than information
relating to the Offering, that constitutes or could reasonably be expected to
constitute material, nonpublic information, except as will be disclosed in the
Prospectus and the Company’s Form 8-K to be filed with the Commission in
connection with the Offering. The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
securities of the Company.
     3. Closings and Delivery of the Units and Funds.
          3.1 Closing. The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agents, and of which the Investors will be
notified in advance by the Placement Agents, in accordance with Rule 15c6-1

-4-



--------------------------------------------------------------------------------



 



promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (a) the Company shall cause the Transfer Agent to deliver
to the Investor the number of Shares set forth on the Signature Page registered
in the name of the Investor or, if so indicated on the Investor Questionnaire
attached hereto as Exhibit A, in the name of a nominee designated by the
Investor, (b) the Company shall cause to be delivered to the Investor a Warrant
to purchase a number of whole Warrant Shares determined by multiplying the
number of Shares (and Units) set forth on the signature page by the Warrant
Ratio and rounding down to the nearest whole number and (c) the aggregate
purchase price for the Units being purchased by the Investor will be delivered
by or on behalf of the Investor to the Company.
          3.2 Conditions to the Company’s Obligations. (a) The Company’s
obligation to issue and sell the Units to the Investor shall be subject to:
(i) the receipt by the Company of the purchase price for the Units being
purchased hereunder as set forth on the Signature Page and (ii) the accuracy of
the representations and warranties made by the Investor and the fulfillment of
those undertakings of the Investor to be fulfilled prior to the Closing Date.
               (b) Conditions to the Investor’s Obligations. The Investor’s
obligation to purchase the Units will be subject to (i) the delivery by the
Company of the Units in accordance with the provisions of this Agreement,
(ii) the accuracy of the representations and warranties made by the Company and
the fulfillment of those undertakings of the Company to be fulfilled prior to
the Closing Date, including without limitation, those contained in the Placement
Agreement, and (iii) the condition that the Placement Agents shall not have:
(x) terminated the Placement Agreement pursuant to the terms thereof or
(y) determined that the conditions to the closing in the Placement Agreement
have not been satisfied. The Investor’s obligations are expressly not
conditioned on the purchase by any or all of the Other Investors of the Units
that they have agreed to purchase from the Company. The Investor understands and
agrees that, in the event that the Placement Agents in their sole discretion
determine that the conditions to closing in the Placement Agreement have not
been satisfied or if the Placement Agreement may be terminated for any other
reason permitted by such Agreement, then the Placement Agents may, but shall not
be obligated to, terminate such Placement Agreement, which shall have the effect
of terminating this Subscription Agreement pursuant to Section 14 below.
          3.3 Delivery of Funds.
               (a) DWAC Delivery. If the Investor elects to settle the Shares
purchased by such Investor through DTC’s Deposit/Withdrawal at Custodian
(“DWAC”) delivery system, no later than one (1) business day after the execution
of this Agreement by the Investor and the Company, the Investor shall remit by
wire transfer the amount of funds equal to the aggregate purchase price for the
Units being purchased by the Investor to the following account designated by the
Company and the Placement Agents pursuant to the terms of that certain Escrow
Agreement (the “Escrow Agreement”), dated as of October 22, 2009, by and among
the Company, the Placement Agents and U.S. Bank National Association (the
“Escrow Agent”):
U.S. Bank National Association
ABA # [•]
Account Name: Columbia Laboratories, Inc.
Account Number: [•]
               Such funds shall be held in escrow until the Closing and
delivered by the Escrow Agent on behalf of the Investors to the Company upon the
satisfaction, in the sole judgment of the Placement Agents, of the conditions
set forth in Section 3.2(b) hereof. The Placement Agents shall have no rights in
or to any of the escrowed funds, unless the Placement Agents and the Escrow
Agent are notified in writing by the Company in connection with the Closing that
a portion of the escrowed funds shall be applied to the Placement Fee. The
Company and the Investor agree to indemnify and hold the Escrow Agent harmless
from and against any and all losses, costs, damages, expenses and claims
(including, without limitation, court costs and reasonable attorneys fees)
(“Losses”) arising under this Section 3.3 or otherwise with respect to the funds
held in escrow pursuant hereto or

-5-



--------------------------------------------------------------------------------



 



arising under the Escrow Agreement, unless it is finally determined that such
Losses resulted directly from the willful misconduct or gross negligence of the
Escrow Agent. Anything in this Agreement to the contrary notwithstanding, in no
event shall the Escrow Agent be liable for any special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Escrow Agent has been advised of the likelihood of
such loss or damage and regardless of the form of action.
               (b) Delivery Versus Payment through The Depository Trust Company.
If the Investor elects to settle the Shares purchased by such Investor by
delivery versus payment through DTC, no later than one (1) business day after
the execution of this Agreement by the Investor and the Company, the Investor
shall confirm that the account or accounts at Oppenheimer to be credited with
the Units being purchased by the Investor have a minimum balance equal to the
aggregate purchase price for the Units being purchased by the Investor.
          3.4 Delivery of Shares.
               (a) DWAC Delivery. If the Investor elects to settle the Shares
purchased by such Investor through DTC’s DWAC delivery system, no later than one
(1) business day after the execution of this Agreement by the Investor and the
Company, the Investor shall direct the broker-dealer at which the account or
accounts to be credited with the Shares being purchased by such Investor are
maintained, which broker/dealer shall be a DTC participant, to set up a DWAC
instructing the Transfer Agent to credit such account or accounts with the
Shares. Such DWAC instruction shall indicate the settlement date for the deposit
of the Shares, which date shall be provided to the Investor by Oppenheimer.
Simultaneously with the delivery to the Company by the Escrow Agent of the funds
held in escrow pursuant to Section 3.3 above, the Company shall direct the
Transfer Agent to credit the Investor’s account or accounts with the Shares
pursuant to the information contained in the DWAC.
               (b) Delivery Versus Payment through The Depository Trust Company.
If the Investor elects to settle the Shares purchased by such Investor by
delivery versus payment through DTC, no later than one (1) business day after
the execution of this Agreement by the Investor and the Company, the Investor
shall notify the Placement Agents of the account or accounts at the Placement
Agents to be credited with the Shares being purchased by such Investor. On the
Closing Date, the Company shall deliver the Shares to the Investor through DTC
directly to the account(s) at Oppenheimer & Co. Inc. identified by the Investor
and simultaneously therewith payment shall be made by the Placement Agents by
wire transfer to the Company.
     4. Representations, Warranties and Covenants of the Investor.
     The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agents that:
          4.1 The Investor (a) is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Units, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of Units set
forth on the Signature Page, has received and is relying only upon the
Disclosure Package and the documents incorporated by reference therein.
          4.2 (a) No action has been or will be taken in any jurisdiction
outside the United States by the Company or the Placement Agents that would
permit an offering of the Units, or possession or distribution of offering
materials in connection with the issue of the Securities in any jurisdiction
outside the United States where action for that purpose is required, (b) if the
Investor is outside the United States, it will comply with all applicable laws
and regulations in each foreign jurisdiction in which it purchases, offers,
sells or delivers Securities or has in its possession or distributes any
offering material, in all cases at its own expense and (c) the

-6-



--------------------------------------------------------------------------------



 



Placement Agents are not authorized to make and have not made any
representation, disclosure or use of any information in connection with the
issue, placement, purchase and sale of the Units, except as set forth or
incorporated by reference in the Base Prospectus or the Prospectus Supplement.
          4.3 (a) The Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).
          4.4 The Investor understands that nothing in this Agreement, the
Prospectus or any other materials presented to the Investor in connection with
the purchase and sale of the Units constitutes legal, tax or investment advice.
The Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Units.
          4.5 Since the date on which the Placement Agents first contacted such
Investor about the Offering, the Investor has not engaged in any transactions in
the securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities). Each Investor covenants that it will not
engage in any transactions in the securities of the Company (including Short
Sales) prior to the time that the transactions contemplated by this Agreement
are publicly disclosed. The Investor agrees that it will not use any of the
Units acquired pursuant to this Agreement to cover any short position in the
Common Stock if doing so would be in violation of applicable securities laws.
For purposes hereof, “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.
     5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agents, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Units being
purchased and the payment therefor. The Placement Agents shall be third party
beneficiaries with respect to the representations, warranties and agreements of
the Investor in Section 4 hereof.
     6. Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electric confirmation of receipt
and will be delivered and addressed as follows:
          (a) if to the Company, to:
Columbia Laboratories, Inc.
354 Eisenhower Parkway

-7-



--------------------------------------------------------------------------------



 



Livingston, New Jersey 07039
Attention: Senior Vice President, General Counsel and
Secretary
Facsimile: (973) 994-3001
with a copy (which shall not constitute notice) to:
KAYE SCHOLER LLP
425 Park Avenue
New York, NY 10027
Attention: Adam Golden, Esq.
Facsimile: (212) 836-6573
          (b) if to the Investor, at its address on the Signature Page hereto,
or at such other address or addresses as may have been furnished to the Company
in writing.
     7. Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.
     8. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.
     9. Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
     10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction. No legal proceeding may be commenced,
prosecuted or continued in any court other than the courts of the State of New
York located in the City and County of New York or in the United States District
Court for the Southern District of New York, which courts shall have
jurisdiction over the adjudication of such matters, and the Company and the
Investor each hereby consent to the jurisdiction of such courts and personal
service with respect thereto. The Company and the Investor each hereby consents
to personal jurisdiction, service and venue in any court in which any legal
proceeding arising out of or in any way relating to this Agreement is brought by
any third party against the Company or the Investor. The Company and the
Investor each hereby waive all right to trial by jury in any legal proceeding
(whether based upon contract, tort or otherwise) in any way arising out of or
relating to this Agreement. The Company and the Investor agree that a final
judgment in any such legal proceeding brought in any such court shall be
conclusive and binding upon the Company and the Investor and may be enforced in
any other courts in the jurisdiction of which the Company or the Investor is or
may be subject, by suit upon such judgment.
     11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission).
     12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Units to such Investor.

-8-



--------------------------------------------------------------------------------



 



     13. Press Release and Form 8-K. The Company and the Investor agree that the
Company shall on the business day immediately following the date hereof
(a) issue a press release announcing the material terms and conditions of the
Offering prior to the opening of the financial markets in New York City and
(b) file a current report on Form 8-K with the Securities and Exchange
Commission including, but not limited to, a form of this Agreement as an exhibit
thereto. From and after the issuance of such press release and Current Report on
Form 8-K, the Company shall have publicly disclosed all material, non-public
information delivered to the Investor by the Company, if any, or any of its
officers or directors in connection with the transactions contemplated hereby.
The Company shall not identify any Investor by name in any press release or
public filing, or otherwise publicly disclose any Investor’s name, without such
Investor’s prior written consent, unless required by law or the rules and
regulations of a national securities exchange.
     14. Termination. In the event that the Placement Agreement is terminated by
the Placement Agents pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.

-9-



--------------------------------------------------------------------------------



 



Exhibit A
COLUMBIA LABORATORIES, INC.
INVESTOR QUESTIONNAIRE
     Pursuant to Section 3 of Annex I to the Agreement, please provide us with
the following information:

         
1. The exact name that your Shares and Warrants are to be registered in. You may
use a nominee name if appropriate:
       
 
       
2. The relationship between the Investor and the registered holder listed in
response to item 1 above:
       
 
       
3. The mailing address of the registered holder listed in response to item 1
above:
       
 
       
4. The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:
       
 
       
5. Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):
       
 
       
6. DTC Participant Number:
       
 
       
7. Name of Account at DTC Participant being credited with the Shares:
       
 
       
8. Account Number at DTC Participant being credited with the Shares:
       
 
     

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Warrant

 